DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement


The information disclosure statements (IDSs) submitted on 11/06/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Applicant should note that the large number of references in the attached IDSs have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is invited to point out any particular reference(s) in the IDS that they believe may be of particular relevance to the instant claimed invention in response to this Office Action. It is desirable to avoid the submission of long lists of documents if it can be avoided. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff ’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974).  But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 7-9, 14-16 and 18 of U.S. Patent No. 10,834,761 (hereinafter Pat-761). Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claim 1, as shown in the following table, claim 1 of Pat-761 recites all the claimed limitations of the claim 1.
Claims / App Language 
Pat-761 Language
1. A method comprising: 

receiving, by a wireless device, uplink configuration parameters indicating: a first uplink carrier of a cell; a second uplink carrier of the cell; and a power-threshold; 










selecting, based on the power-threshold and a speed of the wireless device, one of the first uplink carrier and the second uplink carrier as a selected uplink carrier; and 

transmitting a random access preamble via the selected uplink carrier.


receiving, by a wireless device from a base station, at least one message comprising uplink configuration parameters for a cell of the base station, the uplink configuration parameters indicating: a first uplink carrier; a second uplink carrier; and a power threshold for selecting one of the first uplink carrier and the second uplink carrier; 


selecting as a selected uplink carrier, by the wireless device, one of the first uplink carrier and the second uplink carrier based on the scaled power threshold; and 


transmitting, by the wireless device, a random access preamble via the selected uplink carrier.


Regarding claims 2 and 12, claim 3 of Pat-761 recites all the claimed limitations of the claims 2 and 12.
Regarding claims 3 and 13, claim 4 of Pat-761 recites all the claimed limitations of the claims 3 and 13.
Regarding claims 4 and 14, claim 7 of Pat-761 recites all the claimed limitations of the claims 4 and 14.
Regarding claims 5 and 15, claim 8 of Pat-761 recites all the claimed limitations of the claims 5 and 15.
Regarding claims 6 and 16, claim 9 of Pat-761 recites all the claimed limitations of the claims 6 and 16.
Regarding claims 7 and 17, claim 14 of Pat-761 recites all the claimed limitations of the claims 7 and 17.
Regarding claims 8 and 18, claim 15 of Pat-761 recites all the claimed limitations of the claims 8 and 18.

Regarding claim 10, claim 18 of Pat-761 recites all the claimed limitations of the claim 10.
Regarding claim 11, claim 1 of Pat-761 recites all the claimed limitations of the claim 11 except “one or more processors”, “memory storing instructions that, when executed by the one or more processors, cause the wireless device”. This will be discussed in view of Davydov et al. (US 2019/0373559, “Davydov”).
Fig. 10 and [0066] of Davydov “The application circuitry 1002 may include one or more application processors… The processors may be coupled with and/or may include memory/storage and may be configured to execute instructions stored in the memory/storage to enable various applications and/or operating systems to run on the system.” disclose an electronic device for a UE or a network node.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 1 of Pat-761 with the Davydov’s electronic device providing optimized transmission to the corresponding reception point and minimized interference between the transmitted uplink MIMO layers.
Regarding claim 20, claim 1 of Pat-761 recites all the claimed limitations of the claim 20 except “a base station … one or more first processors” and “first memory storing first instructions …”. This will be discussed in view of Davydov et al. (US 2019/0373559, “Davydov”).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 1 of Pat-761 with the Davydov’s electronic device providing optimized transmission to the corresponding reception point and minimized interference between the transmitted uplink MIMO layers.

Tentative Indication of Allowable Subject Matter
Claims 1, 11 and 20 as well as associated dependent claims appear to contain allowable subject matters pending on satisfactory of overcoming above Non-Statutory Double Patenting (NSDP) rejection, and would be allowable if the NSDP rejection is overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on Monday to Friday between 9AM and 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached at 571-270-5630. 


/HARRY H KIM/           Primary Examiner, Art Unit 2411